We concur in the conclusion reached by Judge SIMKINS, that the law of aggravated assault and battery was an issue in the case, and should have been submitted to the jury. But we can not agree to all the reasons and statements contained in the opinion. The opinion states, that "the only theory upon which the court below declined to submit manslaughter, and consequently aggravated assault and battery, was, that appellant provoked the conflict with Erwin in the saloon, with the intention and purpose of killing, or inflicting great bodily injury upon him which might reasonably result in his death."
While there is some evidence tending to present this theory, yet the court might have believed that appellant did not provoke the difficulty in the saloon with intent to kill, and still believe that manslaughter, and therefore aggravated assault and battery, was not in the case. Because, conceding that appellant did not provoke the difficulty in the saloon with intent to kill Erwin, and conceding to the fullest extent that the blows with the chair were of such a character as not only to be a provocation, *Page 498 
but that they may have produced such a passion as rendered the mind incapable of cool reflection, yet if when appellant shot Erwin he was not prompted by the passion, aggravated assault and battery would not be in the case, notwithstanding the great provocation. This view of the case is strongly supported by the testimony of the defendant, he being a witness. He testified, that he did not return to Erwin's for the purpose of shooting him or having a difficulty, but only to get his horse left there by him, and shot because he thought his life to be in danger from Erwin and friends. The court submitted self-defense on this testimony.
If what he states must control, though aggravated assault may be suggested by other evidence, the court was correct in not submitting aggravated assault and battery to the jury. We, however, believe it to be the duty of the court to submit to the jury each and every phase of the case suggested by the evidence, whether the theory be presented by the evidence of the State or defense, or by both.
The Reporter will give the facts.
Reversed and remanded.